

116 HR 503 IH: No Political Pay Raises During Shutdowns Act
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 503IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mr. Schneider (for himself, Mr. Casten of Illinois, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit pay raises for the Vice President and any senior political appointee at a Federal
			 agency subject to a lapse in appropriations, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Political Pay Raises During Shutdowns Act. 2.Prohibition on pay raise during Government shutdown (a)In generalNotwithstanding any other provision of law, during any period of a lapse in discretionary appropriations beginning on or after December 22, 2018, the Vice President and any senior political appointee at an agency with respect to which appropriations have lapsed may not receive a pay rate increase.
 (b)AdministrationIn carrying out any pay freeze under subsection (a)— (1)the term senior political appointee means an individual occupying any position described under subsections (b) through (e) of section 738 of the Financial Services and General Government Appropriations Act, 2018 (division E of Public Law 115–141); and
 (2)the requirements of subsections (f) through (k) of such section 738 shall apply. 